Case: 18-10619      Document: 00515355578         Page: 1    Date Filed: 03/23/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 18-10619
                                                                                  Fifth Circuit

                                                                                FILED
                                 Conference Calendar                      March 23, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

RICKEY LAVELL JENNINGS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-45-1


Before CLEMENT, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Rickey Lavell Jennings has moved
for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
(5th Cir. 2011). Jennings has filed responses. The record is not sufficiently
developed to allow us to make a fair evaluation of Jennings’s claim of
ineffective assistance of counsel; we therefore decline to consider the claim


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10619     Document: 00515355578    Page: 2   Date Filed: 03/23/2020


                                 No. 18-10619

without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant parts of the record
reflected therein, as well as Jennings’s responses. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Jennings’s untimely request for appointment of new counsel
on appeal is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).




                                       2